 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   LINDA M,

 9                             Plaintiff,                Case No. 19-283 RAJ - MLP

10          v.                                           ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
     record, the Court finds and ORDERS:
16
            (1)    The Court ADOPTS the Report and Recommendation.
17          (2)    The Commissioner’s final decision is REVERSED and REMANDED for further

18   administrative proceedings.
            (3) The Clerk is directed to send copies of this Order to the parties and to Judge Michelle
19
     Peterson.
20          Dated this 5th day of November, 2019.

21

22                                                       A
23                                                       The Honorable Richard A. Jones
                                                         United States District Judge



     ORDER - 1
